Citation Nr: 0945566	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision  by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

This case has a protracted history.  In August 1986, the 
Veteran filed a claim for service connection for a bilateral 
foot condition that required the use of arch supports and 
braces.  In a September 1986 rating decision, the RO denied 
service connection for bilateral pes planus.  The Veteran did 
not file a NOD.  In December 1989, the Veteran filed a claim 
for service connection for a bilateral foot condition.  In a 
January 1990 rating decision, the RO denied service 
connection, finding that no new and material evidence had 
been submitted.  The Veteran did not file a NOD.  In December 
2001, the Veteran requested that his bilateral foot claim be 
reopened.  In a June 2002 rating decision, the RO declined to 
reopen the claim.  The Veteran did not file a NOD.  In July 
2005, the Veteran fled a claim for service connection for 
bilateral pes planus.  In an April 2006 rating decision, the 
RO reopened but denied the claim.  The Veteran timely filed a 
Notice of Disagreement (NOD) in June 2006.  The RO provided a 
Statement of the Case (SOC) and the Veteran timely filed a 
substantive appeal in October 2006. 

While the RO reopened the appellant's claim in April 2006, 
the Board must evaluate every petition to reopen in its own 
right before making an adjudication on the merits of the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001). 

The Board's decision below reopens the Veteran's claim for 
service connection for bilateral pes planus.  The reopened 
claim must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for additional development.  
VA will notify the appellant if further action is required on 
his part.



FINDINGS OF FACT

1. The RO denied the Veteran's application to reopen his 
claim for service connection for bilateral pes planus in a 
June 2002 decision; the Veteran did not appeal that decision.

2. In July 2005, the Veteran filed an application to reopen 
his claim for service connection for bilateral pes planus.

3. The evidence received since the June 2002 decision, to 
include VA medical records and a March 2006 VA examination, 
was not previously of record, is not cumulative of previously 
considered evidence, and relates to a previously 
unestablished fact necessary to substantiate the claim; it 
raises a reasonable possibility of substantiating the claim 
for service connection for bilateral pes planus.


CONCLUSION OF LAW

Because the evidence received since the June 2002 RO decision 
is new and material, the claim for service connection for 
bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's application to reopen his claim 
for service connection for bilateral pes planus.  Therefore, 
no further development is needed with respect to this issue.  
As noted above, the reopened claim is addressed further in 
the remand below. 

II. New and Material Evidence

a. Laws and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Veteran filed his claim in June 2005 that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis

In the instant case, the RO rendered a decision denying the 
Veteran's application to reopen his claim for service 
connection for bilateral pes planus claim in June 2002, and 
it furnished proper notice of this decision.  The Veteran, 
however, failed to file a NOD.  Accordingly, this decision 
qualifies as a "final" decision within the meaning of 38 
U.S.C.A. § 7105(c).  The Board, therefore, lacks jurisdiction 
to entertain the Veteran's July 2005 claim for service 
connection for bilateral pes planus unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he supplies new and 
material evidence with respect to the claim that had 
previously and finally been disallowed in June 2002.  The 
Board therefore will examine the evidence received subsequent 
to this 2002 decision to ascertain whether the Veteran's 
claim may be reopened.

At the time of the June 2002 decision denying the Veteran's 
application to reopen his claim for service connection for 
bilateral pes planus, the only evidence reviewed by the RO 
were VA treatment records from May 2001 to October 2001 and 
private treatment records from April 1982 to May 2001.  These 
documents contain a diagnosis of bilateral pes planus.  In 
its decision, the RO noted that while this evidence was new, 
it did not establish service incurrence. 

The post-June 2002 record contains VA treatment records from 
May 2005 to September 2005, including a July 2005 letter from 
Dr. H.N. (initials used to protect privacy), and a March 2006 
VA foot examination.  Dr. H.N.'s letter contains a diagnosis 
of bilateral pes planus and equivocally relates the condition 
to service.  This nexus opinion is new, as it was not 
previously submitted, and is not cumulative or redundant of 
the evidence previously considered, as it supports the 
Veteran's claim that his bilateral pes planus is linked to 
service.  While the opinion was not based upon a complete 
review of the record, to include significant history noted on 
an addendum to the Veteran's pre-enlistment examination, it 
qualifies as material because it tends to prove an 
unestablished fact necessary to substantiate the service 
connection claim and relates to the basis upon which the RO 
denied the claim in June 2002.  See Evans, 9 Vet. App. at 284 
(holding that "[i]n determining whether evidence is . . . 
probative . . . the specified basis or bases, as discernable 
from the last decision, for the disallowance must be 
considered").  Accordingly, the Board reopens this claim.  As 
explained in the remand below, additional development is 
warranted before the Board can address the merits of the 
Veteran's claim.




ORDER

New and material evidence having been received, the claim for 
service connection for bilateral pes planus is reopened; this 
appeal is granted to this extent only. 


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim for service 
connection for bilateral pes planus.  38 C.F.R. § 19.9 
(2009).  The relevant evidence is summarized below.  

Factual Background

Service Treatment Records

The Veteran's July 1972 enlistment examination contains a 
normal foot evaluation.  On the accompanying medical history 
report, the Veteran indicated that he did not have foot 
trouble.  However, an addendum to the enlistment examination, 
dated one week later, indicates that the Veteran had pes 
planus prior to enlistment.  See notation on document dated 
July 18, 1972: "Defects Noted, Additional To Original sf-88 
(1) Pes Planus".  This addendum clearly reflects the opinion 
that the examiner found pes planus at the time of the 
examination upon entry into service. 

In April 1973, the Veteran complained of bilateral foot pain.  
He was given lifts for his boots.  The Veteran was evaluated 
by a podiatrist later that month.  He stated that wraps and 
soaks had not resulted in any improvement.  Upon examination, 
there was no edema or redness.  Range of motion for both 
ankles and the subtalar joints was within normal limits.  The 
doctor noted tenderness in the mid arch areas.  The 
impression was bilateral flexible pes planus with pronation.  
The doctor recommended a medical board.  He wrote "this is a 
permanent condition and will no[t] respond to conservative 
treatment."  In May 1973, the Veteran complained of severe 
pain when standing or marching.  The clinician recommended 
the continued use of arches, tennis shoes, and hot soaks.  An 
August 1973 treatment note contains the following notation:  
"This man has definite chronic pes planus . . . he has been 
recommended for a Medical Board."  In July 1974, the Veteran 
again complained of sore feet.  The clinician prescribed 
light duty until a podiatrist could evaluate him the 
following month.  In August 1974, the podiatrist diagnosed 
bilateral pes planus with pronation.  He prescribed a 
different type of arch support.  In January 1975, the Veteran 
complained of pain in the right arch.  Upon examination, 
there was no swelling, heat, erthyma, or pain.  The doctor 
prescribed hot soaks and tennis shoes, and declared the 
Veteran fit for duty.

In June 1976, the Veteran was examined for the purpose of 
"release from active duty."  The examination, which 
contains a normal foot evaluation, makes no mention of a 
medical board.  

VA Treatment Records

In August 1977, the Veteran complained of burning and 
stinging in both feet.  The impression was pronounced 
bilateral pes planus.

In September and October 1980, the Veteran was treated for 
"recurring pain in forefoot."  He gave a history of long-
standing athlete's foot.  The impression was tinea pedis.  In 
May 1986, the Veteran was treated for pitted keratolysis on 
the soles of both feet.  (The RO denied service connection 
for tinea pedis in January 1981.  The RO declined to reopen 
this claim in September 1986 and June 2002).  

In January 2003, the Veteran had a diabetic foot examination.  
The clinician noted that the Veteran had flat feet, and that 
his feet had an abnormal shape.

In July 2003, the Veteran had another diabetic foot 
examination.  The clinician noted that the Veteran had flat 
feet and a loss of sensation in both feet.

A July 2005 letter from H. Ngo, M.D. indicates that he was 
treating the Veteran's pes planus.  The physician wrote his 
opinion as follows:

I have reviewed a portion of the service medical 
records, provided by [the Veteran], and it is my 
medical opinion that the problems he is currently 
experiencing is caused by or result of the problems 
he experienced while on active duty.  According to 
the portion of the service medical record I 
reviewed, [the Veteran's] enlistment examination 
reflected normal feet.  He reported to sick-call 
where, it is documented, the work-up on his feet 
began.  [The Veteran] was examined by a Podiatrist 
who documented the increase in severity over time 
and added that this condition should be considered 
permanent.  [The Veteran] still suffers from this 
chronic condition and the evidence suggests that 
the origin was likely while he was on active duty 
in the Marine Corps. 

March 2006 VA Feet Examination

The claims file was not available for review.  The Veteran 
related that he was diagnosed with pes planus in 1972-1973 
during service.  He further stated that he was given arch 
supports, which helped, and received a profile.  He 
complained of constant bilateral foot pain on a daily basis.  
He described the pain as an ache "mostly on the bottom of 
his feet" which he rated 8/10.  The Veteran also reported 
occasional swelling.  He used a wheelchair at home and used a 
cane to ambulate.  He wore special shoes and cushions, and 
used hot soaks, which helped somewhat.  The Veteran stated 
that he could only walk three blocks before having pain in 
both feet.  

The examiner noted that the Veteran had good peripheral 
pulses in the lower extremities.  Deep tendon reflexes were 
1+ and equal in both lower extremities.  The examiner noted 
that the Veteran was "very sensitive" on the bottoms of 
both feet.  There were no callouses, ulcerations, pus, 
drainage, pustules, or blisters.  There was "some pain" on 
manipulation of the dorsal surfaces of both feet.  He had 
normal standing but walked very slowly because of sensitivity 
on the bottoms of both feet.  X-rays revealed degenerative 
joint disease in both feet.  The diagnosis was severe 
bilateral pes planus with degenerative changes in both feet, 
chronic pain, and moderate disability.  The examiner did not 
provide a nexus opinion.
Private Treatment Records

In April 1982, the Veteran was treated for athlete's foot.  
The impression was mixed bacterial and fungal intertrigo.

Veteran's Statements

During the January 2007 DRO hearing, the Veteran and his wife 
testified that he has had chronic foot pain since the time of 
discharge.  The Veteran stated that he could not afford 
medical treatment for his feet until the 1980's.

Analysis 

The Board notes at the outset that the addendum to service 
examination upon the Veteran's entry into service showed he 
had pes planus and the separation examination included a 
normal clinical evaluation of his feet.  Notwithstanding the 
assertion made by the Veteran's representative that the RO's 
decision denying the Veteran's original claim was clearly and 
unmistakably erroneous, the report of the separation 
examination clearly weighs against a finding of in-service 
incurrence and aggravation.  However, in addition to in-
service treatment of bilateral pes planus with pronation, an 
August 1977 examination showed pronounced bilateral pes 
planus and that evaluation was performed less than a year 
post-service.  Moreover, Dr. Ngo's opinion supports a finding 
of in-service incurrence, albeit the latter opinion was based 
upon an incomplete review of the service treatment records.  
Specifically, the physician stated that he reviewed "a 
portion" of the service treatment records, and that 
"[a]ccording to the portion of the service medical record I 
reviewed, [the Veteran's] enlistment examination reflected 
normal feet."  These statements indicate that Dr. Ngo did 
not review the addendum to the entrance examination, which 
noted that the Veteran had bilateral pes planus upon entry to 
service.  Under these circumstances, an addendum to the July 
2005 opinion from Dr. Ngo is warranted to address the 
question of in-service aggravation based upon a complete 
review of the record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.    

Since the claims file indicates that the Veteran was being 
followed by Dr. Ngo for bilateral pes planus prior to July 
2005, such relevant records must be obtained.  38 C.F.R. § 
3.159(c)(1)(2) (2009).  

As noted above, the Veteran's enlistment examination 
indicates that he had bilateral pes planus.  In such a 
circumstance, where a veteran has a preexisting disability 
prior to service that is noted upon service entry, he cannot 
bring a claim for "incurrence" service connection for that 
disorder, but may only bring a claim for service connected 
"aggravation" of that disorder.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004) ("if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder"); accord Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995) ("If a disability is found to have preexisted service, 
then service connection may be predicated only upon a finding 
of aggravation during service").

In such a case, "[a] preexisting injury or disease will be 
considered to have been aggravated by active . . . service, 
where there is an increase in disability during such service 
. . . ."  38 C.F.R. § 3.306(a).  When claiming entitlement to 
service connection for the aggravation of a preexisting 
condition, a veteran need not establish a causal link between 
his military service and the deterioration of his preservice 
disability, but he bears the burden of proving that an 
aggravation, or permanent increase in severity, occurred in 
service.  Wagner, supra (noting that the "burden falls on the 
veteran to establish aggravation"); Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).  Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to constitute "aggravation in service" unless the 
underlying condition, as contrasted to the symptoms, is 
worsened, and aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
Jenson, supra; Paulson, supra ("The presumption of 
aggravation . . . is not applicable unless the preservice 
disability underwent an increase in severity during 
service"); Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) 
(noting that in order to establish aggravation, the 
preexisting disorder must have undergone "a lasting worsening 
. . . that is, a worsening that existed at the time of 
separation . . . ."); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In determining whether such aggravation occurred the 
Board must give "[d]ue regard . . . [to] the places, types, 
and circumstances of service and particular consideration 
will be accorded combat duty and other hardships of service," 
and [t]he development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy . . . will establish aggravation of a 
disability."  38 C.F.R. § 3.306(b)(2).  Where an in-service 
increase in severity has been shown, VA may rebut the 
presumption of aggravation by demonstrating that "the [in-
service] increase in disability is due to the natural 
progress of the disease," and it must do so by offering 
"[c]lear and unmistakable evidence (obvious or manifest)" in 
this regard.   38 C.F.R. § 3.306(a), (b); accord Wagner, 
supra.  

In view of the foregoing, the AMC/RO must adjudicate the 
Veteran's claim for service connection for bilateral pes 
planus with appropriate consideration of a fresh VA foot 
examination and the cited legal authority.  

The Board further notes that the claims file does not contain 
the Veteran's personnel records.  The Veteran maintains that 
he received a medical board discharge because of his foot 
disability; the service treatment records support his 
contention.  The RO did not request personnel records from 
the National Personnel Records Center (NPRC) or any other 
agency.  The Board notes that VA has a duty to assist the 
Veteran in the obtainment of records held in federal custody.  
Therefore, appropriate federal agencies should be contacted 
regarding the absent service personnel records.  38 C.F.R. § 
3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical board 
records from the National Personnel 
Records Center (NPRC) and any other 
appropriate records depositories. 

2.  Obtain outstanding VA treatment 
records from the VAMC Temple from June 
1986 to December 2002, April 2004 to 
May 2005, and January 2007 to the 
present.  

3.  After obtaining consent from the 
Veteran, the AMC/RO must contact Dr. 
Ngo and obtain copies of all of the 
Veteran's medical records pertaining to 
evaluation or treatment for a foot 
disorder, to include bilateral pes 
planus.  Dr. Ngo should be furnished 
copies of the Veteran's service 
treatment records, to include the 
addendum to the enlistment examination 
showing pes planus, and asked to 
address the following: 

Since an addendum to the Veteran's 
enlistment examination indicates 
that he had pes planus upon his 
entry into service, is it at least 
as likely as not (50 percent or more 
degree of probability) that the 
Veteran's pre-existing bilateral pes 
planus was aggravated beyond its 
natural progression during his 
active service or as the result of 
any incident thereof?

Dr. Ngo is advised that the term "as 
likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
supports a finding of in-service 
aggravation; less likely weighs 
against the claim.

The clinician is further advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

Dr. Ngo is also requested to provide 
a rationale for any opinion 
expressed.  If the clinician finds it 
impossible to provide the requested 
opinion without resort to pure 
speculation, he should so indicate 
why such an opinion is not possible.

4.  Thereafter, the Veteran should be 
afforded a VA foot examination in order 
to determine whether his pre-existing 
(pre-service) bilateral pes planus was 
aggravated by his active service or any 
incident thereof.  The claims folder 
and a copy of this remand should be 
made available to the clinician for 
review. 

Following a review of the relevant 
medical and X-ray evidence in the 
claims file, as well as the conduct 
of a physical examination and any 
tests that are deemed necessary, the 
examiner should  address the 
following question:

Is it at least as likely as not (50 
percent or more degree of 
probability) that the Veteran's pre-
existing bilateral pes planus was 
aggravated beyond its natural 
progression during his active 
service or as a result of any 
incident thereof?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended in-service 
aggravation; less likely weighs 
against the claim.

The clinician is further advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate why such an opinion is not 
possible.

5.  Thereafter, the Veteran's claim 
must be readjudicated.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with 
a supplemental statement of the case.  
An appropriate period of time should 
then be allowed for a response, 
before the record  is returned to the 
Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West  2002 & Supp. 2009). 



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals






















 Department of Veterans Affairs


